Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “a predefined reference increment current and “a predetermined reference increment voltage” are interrelated and associated with “a set of reference voltage”,“a set of corresponding reference current”, “?  Furthermore, it is unclear what is meant by “adapting the set of reference voltage”  and “adapting  two of the set of reference voltage …” . Does “adapting” mean “measuring?
In claim 4, it is unclear what  is meant by “adapting the two of the set of reference voltages…”?  does “adapting”  mean “to measure”?  
In claim 5, it is unclear what is meant by “adapting the set of reference voltages”? 
In claim 6, it is unclear what “at least one weight time average” and how it is obtained?

In claim 13, it is unclear how “a predefined reference increment current and “a predetermined reference increment voltage” are interrelated and associated with “a set of reference voltage”, “a set of corresponding reference current”, “?  Furthermore, it is unclear what is meant by “adapting the set of reference voltage”  and “adapting those  two of the set of reference voltage …” . Does “adapting” mean “measuring? Furthermore, it is unclear what are specific structures of “a measuring unit”, ”a storage unit” and “an evaluation unit”  in order to perform their functions.
 	 The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  a method for analyzing an operation of a power semiconductor device without significantly more. The claim 1  recite:
 A method providing a set of reference voltages of the power semiconductor device and a set of corresponding reference currents;  measuring an on-state voltage and a corresponding on-state current of the power semiconductor device to obtain a measurement point adapting the set of reference voltages by adapting two of the set of reference voltages lying closest to the measurement point
This judicial exception is not integrated into a practical application because  it  does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because   they are directed to an abstract idea/mental process
Claim 2 extends the abstract idea by adding details of analyzing step of “estimating a junction temperature of the power semiconductor device on the adapted set of reference voltages.
Claim 3 extends the abstract idea of extrapolation by determining a difference between the measured on-state currentthe two of the set of reference currents lying closest to the measured on-state current.
Claim 4 extends the abstract idea of extrapolation by extends the abstract idea of extrapolation by adapting the two of the set of reference voltages lying closest to the measurement point
Claim 5 extends the abstract idea  of providing   the set of reference voltages and the set of reference currents , obtaining the measurement point and adapting the set of reference voltages  are performed N times within a predetermined time-interval, resulting in N adapted sets of reference voltages, wherein N is an integer number equal to or greater than 2; and  the step of  the analyzing comprises determining a set of average voltages based on the N adapted sets of reference voltages .

Claims 7-12 extend  the abstract idea of estimating the junction temperature by determining for each voltage of each of the N adapted sets of reference voltages a validity factor resulting in N sets of validity factors; wherein the validity factor for an adapted reference voltage is given by a relative distance between the respective measured on-state current and one of the reference currents corresponding to the adapted reference voltage.
Claim 16 extends the abstract idea of analyzing by estimating a junction temperature of the device based on the set of average voltages. 
6.	Searches were performed and no prior art was found to meet the limitations of claims 1-16. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Khan et al (pat# 9,494,857) disclose state of health estimation of power converter.
	Cheng et al (pat# 7,830,269) disclose health monitor for power converter capacitor.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867